DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 5/27/2020 has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 2/27/2020.

Allowable Subject Matter
Claims 1-3, 6-11, 13-19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a drug delivery device comprising: a motor configured to advance a stopper in a cartridge of medicament via a piston rod mechanically linked to the motor, a cartridge retainer, wherein the cartridge retainer comprises a hinged door, a controller, an electronic cartridge detection system, wherein the cartridge detection system is provided along an internal surface wall of the drug delivery device and is operable to determine if the cartridge of medicament has been inserted not the cartridge retainer when the hinged door is in the closed position in combination with other claimed limitations of claim 1. 
The closest prior art for a drug delivery device is Ford et al. (US 5,681,285) as discussed in Final Rejection mailed on 2/27/2020 including a motor, a cartridge retainer, a controller, an electronic cartridge detection system but is silent regarding a motor configured to advance a stopper in a cartridge of medicament via a piston rod mechanically linked to the motor, wherein the cartridge retainer comprises a hinged door 
Pongpairochana (US 2007/0197968 A1) discloses the closest prior art for a motor configured to advance a stopper in a cartridge of medicament via a piston rod mechanically linked to the motor, wherein the cartridge retainer comprises a hinged door but is silent regarding wherein the cartridge detection system is provided along an internal surface wall of the drug delivery device and is operable to determine if the cartridge of medicament has been inserted not the cartridge retainer when the hinged door is in the closed position. 
While one of ordinary skill in the art may construe that modification of the drug delivery device of Ford in view of Pongpairochana may result in a modified drug delivery device having the cartridge detection system provided along an internal surface wall of the drug delivery device however, the modified drug delivery device would still be silent regarding the cartridge detection system being operable to determine if the cartridge of medicament has been inserted not the cartridge retainer when the hinged door is in the closed position.
Claims 2, 3, 6-11, 13-16 being dependent on claim 1 are also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an electro-mechanical injection device comprising: a microprocessor control unit; an electro-mechanical drive unit operably coupled to the microprocessor control unit, wherein the electro-mechanical drive unit is configured to advance a stopper in a cartridge of medicament via a piston rod mechanically linked to the electro-mechanical drive unit, a cartridge holder, wherein the 
The closest prior art for an electro-mechanical injection device is Ford et al. (US 5,681,285) as discussed in Final Rejection mailed on 2/27/2020 including a microprocessor control unit; an electro-mechanical drive unit operably coupled to the microprocessor control unit, a cartridge holder, a cartridge identification system but is silent regarding wherein the electro-mechanical drive unit is configured to advance a stopper in a cartridge of medicament via a piston rod mechanically linked to the electro-mechanical drive unit, wherein the cartridge holder comprises a hinged door, wherein the cartridge identification system is provided along an internal surface wall of the electro-mechanical injection device and is operable to determine if the cartridge of medicament has been inserted not the cartridge retainer when the hinged door is in the closed position.
Pongpairochana (US 2007/0197968 A1) discloses the closest prior art for wherein the electro-mechanical drive unit is configured to advance a stopper in a cartridge of medicament via a piston rod mechanically linked to the electro-mechanical drive unit, wherein the cartridge holder comprises a hinged door but is silent regarding wherein the cartridge identification system is provided along an internal surface wall of the electro-mechanical injection device and is operable to determine if the cartridge of medicament has been inserted not the cartridge retainer when the hinged door is in the closed position. 
While one of ordinary skill in the art may construe that modification of the electro-mechanical injection device of Ford in view of Pongpairochana may result in a modified 
Claims 18, 19, 21-26 being dependent on claim 17 are also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a method of retrieving information from a cartridge of medicament to determine a type of medicament contained within the cartridge of medicament, the method comprising a motor configured to advance a stopper in the cartridge of medicament via a piston rod mechanically linked to the motor, a cartridge retainer, wherein the cartridge retainer comprises a hinged door, a cartridge identification system, wherein the cartridge identification system is provided along an internal surface wall of the drug delivery device and is operable to determine if the cartridge of medicament has been inserted into the cartridge retainer when the hinged door is in the closed position in combination with other claimed limitations of claim 27. 
The closest prior art for a method of retrieving information from a cartridge of medicament to determine a type of medicament contained within the cartridge of medicament is Ford et al. (US 5,681,285) as discussed in Final Rejection mailed on 2/27/2020 including a motor, a cartridge retainer, a cartridge identification system but is silent regarding a motor configured to advance a stopper in the cartridge of medicament via a piston rod mechanically linked to the motor, wherein the cartridge retainer comprises a hinged door, wherein the cartridge identification system is provided along an internal surface wall of the drug delivery device and is operable to determine if the 
Pongpairochana (US 2007/0197968 A1) discloses the closest prior art for a motor configured to advance a stopper in the cartridge of medicament via a piston rod mechanically linked to the motor, wherein the cartridge retainer comprises a hinged door but is silent regarding wherein the cartridge identification system is provided along an internal surface wall of the drug delivery device and is operable to determine if the cartridge of medicament has been inserted into the cartridge retainer when the hinged door is in the closed position. 
While one of ordinary skill in the art may construe that modification of the drug delivery device of Ford in view of Pongpairochana may result in a modified drug delivery device having the cartridge identification system provided along an internal surface wall of the drug delivery device however, the modified drug delivery device would still be silent regarding the cartridge identification system being operable to determine if the cartridge of medicament has been inserted not the cartridge retainer when the hinged door is in the closed position.
Claims 28-30 being dependent on claim 27 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 10-20, filed 5/27/2020, with respect to claims 1, 17 and 27 have been fully considered and are persuasive.  The rejection of claims 1, 17 and 20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783